DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Ohno et al. (US 6507557).
Re claim 1, Ohno et al. teaches:
A gramophone plate (100) having at least one face, the at least one face including at least one region on which is recorded audio data (FIG. 1+), wherein: the at least one region of the at least one face on which is recorded also has at least one visual image or a portion of at least one visual image recorded thereon (FIG. 1+), and the at least one visual image or the portion of the at least one visual image is recorded in the form of a diffractive optical relief pattern (FIG. 2B+ shows the diffraction and interference caused by the reflected light 200 and 201).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 9, and 11-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Birt (US 4277071), in view of Tompkin et al. (US 6226109). 

Re claim 1, Birt teaches:
A gramophone plate having at least one face, the at least one face including at least one region in which is recorded audio data (col 2, lines 4-7, 16-30, and 44-54, and FIG. 3), wherein the said at least one region of the at least one face also has at least one visual image or a portion of at least one visual image, recorded thereon (col 2, lines 51-65 and FIG. 3). 
Birt is silent to the optical relief pattern as recited.
Tompkin et al. teaches such limitations (abstract+ and FIG. 1+ via a diffractive optical relief pattern 24/37/47 which is taught as a diffractive structure and a hologram).   Col 8, lines 
Prior to the effective filing date, it would have been obvious to combine the teachings for security/ identification information.  The Examiner has interpreted that a region can include both the audio and non-audio areas, for example, as a region of the face. 
Re claim 2, Birt teaches wherein the at least one visual image or portion thereof is recorded in a plurality of surface portions of the said at least one region of the at least one face in between individual surface portions thereof on which are recorded the said audio data (FIG. 1-3, and col 1 lines 30+ and col 2 lines 48-54).
Re claim 3, Birt teaches wherein individual portions of the at least one visual image or portion thereof are recorded in respective ones of a plurality of surface spaces between adjacent audio log lines in which are recorded the audio data on the said at least one region of the at least one face of the plate (FIG. 1-3 and col 2, lines 45+ ).
Re claim 4, col 2, lines 25+ teaches 40um width between grooves.
Re claim 5, FIG. 1+ teaches such limitations via a single side of a record. 
Re claim 6, FIG. 1+ teaches such limitations.
Re claim 7, Birt teaches regions where audio data is not recorded (col 1, lines 7+ which teach labels in the center, interpreted as a region without audio data, and additionally, non-groove areas are interpreted as regions without audio data), which can be interpreted as the “at least one other region”.  This “other region” has the visual image as discussed above.  Regions of the at least one face of the plate on which are recorded the visual image (last clause) can be 
Re claim 9, the limitations have been discussed above.
Re claim 11, Birth teaches a relief depth up to 1 mm (col 3, lines 2-3 reciting .001mm and col 3, lines 27-29 of .7 um).
Re claim 12, Birt teaches providing a gramophone plate having at least one face (col 3, line 6+ and FIG. 1+), the at least one face including at least one region having at least one visual image or a portion of a visual image (col 3, lines 7+ and FIG. 1+); and recording audio data on said at least one region of the at least one face (col 3, lines 23+ and FIG. 2).  As Birt teaches 
Re claim 13, Birt teaches recoding the audio by cutting a substantially continuous spiral groove to form audio data log lines (col 2, line 23+ and FIG. 2).
Re claim 14, Birt teaches such limitations (col 2, lines 4-30+ and FIG. 1).
Re claim 15, Birt teaches such limitations (FIG. 1+ and col 2, lines 4-30).
Re claim 16, Birt teaches such limitations (FIG. 1+ and col 2, lines 4-30)
Re claim 17, Birt teaches such limitations as discussed above (col 2, lines 4-54, and FIG. 1+).
Re claim 18, Birt teaches such limitations  (col 2, lines 4+ and FIG. 1+).
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Birt/ Tompkin et al., as discussed above. 
Re claim 19, the limitations have been discussed above but Birt is silent to replication  as recited.  However, the Examiner notes that replicating the visual images and audio lines would have been obvious in order to have the process performed to make more than one record/ gramophone plate.

Claims 1 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Borchard (US 4066268).
Re claim 1, Borchard teaches a gramophone plate (col 3, line 53-62 and FIG. 1+) having at least one face including at least one region on which is recorded audio data (col 1, line 53-55 and FIG. 1 at 21), wherein the said at least one region of the at least one face also has at least one visual image or a portion of at least one visual image recorded thereon (col 4, lines 9-13 and FIG. 1 at 22), the visual pattern/image is an optical relief pattern (FIG. 6).  Though silent to diffractive, a diffractive pattern is an obvious expedient for a desired optical effect and security.
	Re claim 18, Borchard teaches a method of manufacture (col 2, lines 63-col 4, line 13, and FIG. 1 at 21 and 22), comprising providing a gramophone plate having at least one face including at least one region having audio data recorded thereon (col 3, lines 53-62 and FIG. 1+) and then recording on the at least one region of the face at least one visual image or a portion of the at least one image (col 2, line 63+ and FIG. 1-3 at 22, 33, and 34). It would have been obvious that the image is between the audio lines as FIG. 6+ shows the images in the data regions extending. 
	Re claim 12, the limitations have been discussed above wherein it would have been obvious to cut through as FIG. 6 shows the image passing through the data regions.  
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Birt, as discussed above. 
Re claim 19, the limitations have been discussed above but Birt is silent to replication  as recited.  However, the Examiner notes that replicating the visual images and audio lines would .
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Birt, as discussed above, in view of Gleason (US 1477117).
Re claim 7, the teachings of Birt have been discussed above, but Birt is silent to the visual image extending from the audio data regions to unrecorded audio data regions such as extending from the data to center label areas.
Gleason teaches such limitations (FIG. 1+).
Prior to the effective filing date it would have been obvious to combine the teachings for displaying of information to a user.
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Borchard et al., as discussed above.
Re claim 19, Borchard teaches such limitations (col 1, line 11-122, col 3, lines 53-col 4 line 33 and FIG. 1+).  Though silent to repeating, it would have been obvious to for making a plurality of gramophone plates.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Borchard et al., as discussed above, in view of Anderson (US 20030223100).
Re claim 9, the teachings of Birt have been discussed above but are silent to the holographic relief pattern.
Anderson teaches a holographic pattern in a recessed (middle/ non data portion) of the disk (abstract+ and FIG. 1+ and paragraph [0008]+).
.
Claims 5, 6, 12, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohno et al., as discussed above.
Re claim 5, FIG. 1+ shows that the visual image and audio data in a regions of one of the faces.
Re claim 6, FIG. 1+ shows both recorded in one region only, the region being that encompassing both.
Re claims 12 and 18, the teachings of Ohno et al. have been discussed above.  It would have been obvious to one of ordinary skill in the art that the pattern extends between audio lines as FIG. 1 shows the image passing through data lines.  Cutting is an obvious expedient to form.


Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Tompkin et al. (US 6226109), Morishima (US 7388694), Shin et al. (US 5398231), .
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL I WALSH whose telephone number is (571)272-2409.  The examiner can normally be reached on 7-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 5712722404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DANIEL I WALSH/Primary Examiner, Art Unit 2887